724 S.E.2d 516 (2012)
KLINGSTUBBINS SOUTHEAST, INC.
v.
301 HILLSBOROUGH STREET PARTNERS, LLC and Theodore R. Reynolds.
No. 83PA12.
Supreme Court of North Carolina.
April 12, 2012.
Peter J. Sarda, Raleigh, for Klingstubbins Southeast, Inc.
*517 John L. Sarratt, Raleigh, for Reynolds, Theodore R.

ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by Defendant (Theodore R. Reynolds) on the 24th of February 2012 in this matter pursuant to G.S. 7A-30 (Based upon a Dissent), the following order was entered and is hereby certified to the North Carolina Court of Appeals: the notice of appeal is
"Dismissed Ex Mero Motu by order of the Court in conference, this the 12th of April 2012."
Upon consideration of the petition filed by Defendant (Theodore R. Reynolds) on the 29th of February 2012 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Allowed by order of the Court in conference, this the 12th of April 2012."
Therefore the case is docketed as of the date of this order's certification. Briefs of the respective parties shall be submitted to this Court within the times allowed and in the manner provided by Appellate Rule 15(g)(2).